                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

AISLYNN KERNS,
Individually, and on behalf of herself
and others similarly situated,

Plaintiff,

       v.                                                    No._________________

GRANDMAMA’S HOUSE OF PRESCHOOL                               FLSA Collective Action
AND CHILD DEVELOPMENT, INC. and                              JURY DEMANDED
JEFFREY BAILEY STANFILL, individually, and
BRIDGETTE STANFILL, individually,

Defendants.


                    ORIGINAL COLLECTIVE ACTION COMPLAINT


       Plaintiff Aislynn Kerns (“Plaintiff”), individually and on behalf of others similarly situated,

files this Collective Action Complaint, and states as follows:

1. This is a collective action for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et

   seq. (“FLSA”) brought against Grandmama’s House of Preschool and Child Development,

   Inc., Jeffrey Bailey Stanfill, and Bridgette Stanfill (“Defendants”) on behalf of all current and

   former childcare professionals, who worked for Defendants during the past three (3) years.

   Plaintiff and the putative class are current and former hourly-paid employees who seek

   damages for unpaid overtime and minimum wage.

                                  JURISDICTION AND VENUE

2. This Court has original jurisdiction over this action under 29 U.S.C. § 201 et. seq., 29 U.S.C.

   § 216 (b) and 28 U.S.C. § 1331.




     Case 3:21-cv-00569 Document 1 Filed 07/27/21 Page 1 of 10 PageID #: 1
3. Venue is proper in this District pursuant to 28 U.S.C. 1391. Defendants employed Plaintiff in

   this District and Defendants have conducted, and continue to conduct, business within this

   District during relevant periods to this action. Events, commissions, inactions, and omissions

   giving rise to these claims and this action occurred within this District.

                                            PARTIES

4. Defendant Grandmama’s House of Preschool and Child Development, Inc. is a Tennessee

   corporation with its principal place of business located at 401 Highway 149, Clarksville,

   Tennessee 37040. Defendant may be served through its registered agent, Jeffrey Bailey

   Stanfill, located at 401 Highway 149, Clarksville, Tennessee 37040.

5. Defendant Jeffrey Bailey Stanfill is an individual residing in Tennessee and can be served with

   process at 401 Highway 149, Clarksville, Tennessee 37040, or wherever he may be found.

6. Defendant Bridgette Stanfill is an individual residing in Tennessee and can be served with

   process at 401 Highway 149, Clarksville, Tennessee 37040s, or wherever she may be found.

7. Plaintiff has been a resident of this District and performed work as a non-exempt employee

   within this District during the three (3) year period immediately preceding the filing of this

   Complaint. Plaintiff’s Consent to Join this collective action is attached hereto as Exhibit A.

                                 FACTUAL BASIS FOR SUIT

8. Defendants are in the business or providing childcare and day care services via their two (2)

   locations in the Clarksville, Tennessee area: (1) Grandmamas House of Tiny Town and (2)

   Grandmama’s House of Preschool.

9. Defendants employed/employs Plaintiff and others as hourly-paid childcare professionals to

   perform the various tasks required in administering child and daycare services.




                                                 2

     Case 3:21-cv-00569 Document 1 Filed 07/27/21 Page 2 of 10 PageID #: 2
10. “The Putative Class” refers to all individuals who worked for Defendants as hourly-paid

   childcare professionals during the previous three (3) years.

11. Defendants have been Plaintiff and Putative Class’ “employer(s)” within the meaning of 29

   U.S.C. § 203(d) and § 203(r) at all times material to this action.

12. At times material to this action, Plaintiff and Putative Class have been “employees” of

   Defendants as defined by Section 203(e)(1) of the FLSA, and performed work for Defendants

   within the territory of the United States, within the three (3) years preceding the filing of this

   collective action.

13. At all times material to this action, Defendants have been an enterprise engaged in commerce

   as defined by section 203(s)(1) of the FLSA, with annual revenue in excess of $500,000.00.

   Plaintiff and the Putative Class have engaged in interstate commerce as Defendants’ employees

   during the applicable statutory period.

14. Plaintiff was employed as an hourly-paid childcare professional with an hourly rate of $9.00

   per hour.

15. Plaintiff and others worked in excess of forty (40) hours per week for Defendants in most, if

   not all weeks, of her/their employment with Defendants.

16. Plaintiff and others were typically scheduled to work five (5) days per week for a scheduled

   forty (40) hours per week. However, they were regularly required to stay past the end of their

   scheduled shifts and work hours at a time without pay.

17. Specifically, Plaintiff and the Putative Class were typically scheduled to end their day at 3:30

   p.m., yet Defendants required, expected and/or permitted them to stay and work past 3:30 p.m.

   for hours at a time.




                                                 3

     Case 3:21-cv-00569 Document 1 Filed 07/27/21 Page 3 of 10 PageID #: 3
18. If Plaintiff and/or members of the Putative Class worked over forty (40) hours while still

   clocked-in to Defendants’ timekeeping system, Defendants would then edit those timekeeping

   records down to reflect forty (40) hours or less.

19. Plaintiff and the Putative Class are entitled to overtime at 1.5 times their base rate of pay for

   all time they worked in excess of forty (40) hours per week and were not paid for at an overtime

   rate.

20. Additionally, there were instances during Plaintiff’s employment when Plaintiff and the

   Putative Class’ paychecks for a pay period were reduced to below federal minimum wage due

   to deductions taken out by Defendants.

21. Specifically, Plaintiff recalls that she was only paid approximately $10.00 for an entire pay

   period. In other words, she received only $10.00 of pay for an entire week of work.

22. Defendants’ other employees were treated similarly. Defendants also denied wages owed to

   them as employees based on Defendants’ common practice of failing to pay all overtime and

   minimum wage due.

23. Defendants knew and were aware at all relevant times that they were not compensating Plaintiff

   and the Putative Class at the appropriate overtime for all compensable time worked over forty

   (40) hours per week and at the minimum wage rate of pay. Defendants can cite no good faith

   basis for this failure.

24. Individual Defendants Jeffrey Stanfill and Bridgette Stanfill are the Owners of Grandmama’s

   House of Preschool and Child Development, Inc. In this capacity, they had the power to hire

   and fire employees and had this power over Plaintiff during the course of her relevant

   employment. Defendants Jeffrey Stanfill and Bridgette Stanfill were in charge of Plaintiff’s

   schedule, supervised her work, were responsible for pay deductions, and had knowledge of the



                                                 4

     Case 3:21-cv-00569 Document 1 Filed 07/27/21 Page 4 of 10 PageID #: 4
     overtime hours worked by Plaintiff, but failed to provide proper redress or lawful pay for this

     excessive work. In short, they are, in whole or in part, responsible for the overtime and

     minimum wage violations at issue in this lawsuit.

25. Defendants’ compensation practices violated 29 U.S.C. § 207(a)(1).

26. As a result of Defendants’ bad faith and willful failure to pay Plaintiff and the Putative Class

     in compliance with the FLSA, Plaintiff and the Putative Class have suffered lost wages in the

     form of overtime and minimum wage compensation.

27. The net effect of Defendants’ common plan, policy, and/or practice of failing to pay their non-

     exempt employees overtime and minimum wage unjustly enriched the Defendants, who

     enjoyed ill-gained profits at the expense of Plaintiff and the Putative Class, and also enjoyed

     lower payroll taxes thereby.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

28. Plaintiff repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

29. Plaintiff brings this case as a collective action on behalf of herself and other similarly situated

     individuals pursuant to 29 U.S.C. § 216(b) to recover unpaid overtime wages, minimum wage,

     liquidated damages, statutory penalties, attorneys’ fees and costs, and other damages owed.

30. The proposed collective class of similarly situated persons, also referred to in this Complaint

     as the “Putative Class” is defined as:

            All current and former individuals who performed any work for Defendants
            as an hourly-paid childcare professional in excess of forty (40) hours or
            suffered from pay deductions bringing their weekly pay below the minimum
            wage rate of pay in any week from three (3) years prior to the filing of this
            Complaint through the present.1




1
    Plaintiff reserves the right to modify or amend this Collective Description upon newly
    discovered information gathered through the discovery process.
                                                  5

       Case 3:21-cv-00569 Document 1 Filed 07/27/21 Page 5 of 10 PageID #: 5
31. Plaintiff and the Putative Class are “similarly situated” for the purposes of 29 U.S.C. § 216(b)

   because, inter alia, Defendants employed a common pay scheme whereby Defendants’ non-

   exempt employees were paid in a matter impermissible under the FLSA, and were denied any

   overtime pay thereby.

32. This action is properly maintained as a collective action because Plaintiff is similarly situated

   to the members of the Putative Class with respect to Defendants’ payroll policies, which

   universally denied Plaintiff and members of the Putative Class all overtime and minimum wage

   compensation.

33. The collective action mechanism is superior to other available methods for a fair an efficient

   adjudication of this controversy. Defendants have acted or refused to act on grounds generally

   applicable to class members. The prosecution of separate actions could create a risk of

   inconsistent and varying adjudications, place a substantial and unnecessary burden on the

   courts and/or substantially impair the ability of class members to protect their interests.

34. Plaintiff will fairly and adequately protect the interests of the class as her interests are in

   complete alignment with those of class members.

35. Counsel for Plaintiff will adequately protect her interests as well as the interests of the Putative

   Class.

36. The precise number of Putative Class can be easily ascertained by examining Defendants’

   payroll, scheduling, time keeping, personnel and other work-related records and documents.

   The Putative Class may be informed of the pendency of this action directly via U.S. mail, e-

   mail, and by posing notice at Defendants’ places of business/work sites.

                                         COUNT I
      (Violation of the Fair Labor Standards Act – Collective Unpaid Overtime Claim)

37. Plaintiff incorporates by reference all preceding paragraphs as fully as if written herein.

                                                   6

      Case 3:21-cv-00569 Document 1 Filed 07/27/21 Page 6 of 10 PageID #: 6
38. At all relative times, Plaintiff and the Putative Class have been entitled to the rights,

   protections, and benefits provided under 29 U.S.C. § 201, et seq.

39. At all relevant times, Defendants have been “employers” engaged in interstate commerce

   consistent with 29 U.S.C. § 206(a) and 207(a). Plaintiff and the Putative Class also have

   engaged in interstate commerce during all times material to this action.

40. At all relevant times, Defendants employed Plaintiff and the Putative Class consistent with the

   terms of the FLSA.

41. At all relevant times, Plaintiff and the Putative Class were “employees” of Defendants within

   the meaning of the FLSA’s overtime wage requirements.

42. Plaintiff and the Putative Class have been similarly situated individuals within the meaning of

   the FLSA, 29 U.S.C. § 216(b) at all relevant times, as previously described.

43. As a result of Defendants’ common policy and practice of working Plaintiff and the Putative

   Class over forty (40) hours per week within weekly pay periods without compensating them

   for all such overtime hours at one and one-half times their regular rates of pay during such

   weeks, they violated the FLSA.

44. Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal to at least

   one and one-half (1.5) times the employee’s regular rate of pay, for all hours worked in excess

   of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315, compensation for hours worked

   in excess of forty (40) hours per week may not be considered paid to an employee unless that

   employee is compensated for all such overtime hours worked.

45. Through its actions, policies, practices, and plans, Defendants violated the FLSA by regularly

   and repeatedly failing to compensate Plaintiff and the Putative Class for all hours worked in




                                                7

     Case 3:21-cv-00569 Document 1 Filed 07/27/21 Page 7 of 10 PageID #: 7
   excess of forty (40) per week at one and-one half times their regular hourly rates of pay within

   weekly pay periods during all times material to this Complaint, as required by the Act.

46. Defendants’ actions were willful with reckless disregard of clearly applicable FLSA

   provisions.

47. Defendants’ actions were not in good faith.

48. The unpaid overtime claims of Plaintiff and the Putative Class are unified through a common

   theory of Defendants’ FLSA violations.

49. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and the Putative

   Class have suffered and will continue to suffer a loss of income and other damages.

50. Therefore, Defendants are liable to Plaintiff and the Putative Class for actual damages,

   liquidated damages and equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable

   attorneys' fees, costs and expenses.

                                         COUNT II
            (Violation of the Fair Labor Standards Act –Minimum Wage Claim)

51. The forgoing paragraphs are incorporated by reference as if fully stated herein.

52. At all relative times, Plaintiff and the Putative Class have been entitled to the rights,

   protections, and benefits provided under 29 U.S.C. § 201, et seq.

53. At all relevant times, Defendants have been “employers” engaged in interstate commerce

   consistent with 29 U.S.C. § 206(a) and 207(a). Plaintiff and the Putative Class have engaged

   in interstate commerce during all times material to this action.

54. At all relevant times, Plaintiff and the Putative Class were “employees” of Defendants within

   the meaning of the FLSA.

55. Through their actions, policies, practices, and plans, Defendants violated the FLSA by failing

   to compensate Plaintiff and the Putative Class at the minimum wage rate of pay when payroll

                                                  8

     Case 3:21-cv-00569 Document 1 Filed 07/27/21 Page 8 of 10 PageID #: 8
   deductions were so large that it brought Plaintiff and the Putative Class’ paychecks to

   approximately $10.00 per pay period. This constitutes wage theft in its clearest form.

56. Defendants’ actions were willful with reckless disregard of clearly applicable FLSA

   provisions.

57. Defendants’ actions were not in good faith.

58. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and the Putative

   Class have suffered and will continue to suffer a loss of income and other damages.

59. Therefore, Defendants are liable to Plaintiff and the Putative Class for actual damages,

   liquidated damages and equitable relief, pursuant to 29 U.S.C. § 201, et seq., as well as

   reasonable attorneys’ fees, costs and expenses.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and those who choose to opt into this matter request the Court

enter judgment in favor of this Complaint and:

       a) Award Plaintiff and the Putative Class all unpaid overtime and minimum wage

           compensation against Defendants;

       b) Find and declare that Defendants’ violations of the FLSA were willful, and

           accordingly, the three (3) year statute of limitations under the FLSA applies to this

           action;

       c) Award Plaintiff and the Putative Class liquidated damages in accordance with the

           FLSA;

       d) Award prejudgment interest (to the extent that liquidated damages are not awarded);

       e) Award Plaintiff and the Putative Class reasonable attorneys’ fees and all costs of this

           action, to be paid by Defendants, in accordance with the FLSA;



                                                  9

     Case 3:21-cv-00569 Document 1 Filed 07/27/21 Page 9 of 10 PageID #: 9
       f) Award post-judgment interest and court costs as allowed by law;

       g) Enter an Order designating this action as an opt-in collective action under the FLSA;

       h) Enter an Order directing the issuance of notice to putative class members pursuant to

          29 U.S.C. §216(b) for the claims of the class;

       i) Allow Plaintiff to amend this Complaint, if necessary, as new facts are discovered;

       j) Provide additional general and equitable relief to which Plaintiff and the Putative Class

          may be entitled; and

       k) Provide further relief as the Court deems just and equitable.

Dated: July 27, 2021                         Respectfully Submitted,

                                             s/ J. Russ Bryant
                                             J. Russ Bryant (TN BPR #33830)
                                             Robert E. Turner, IV (TN BPR #35364)
                                             Robert E. Morelli, III (TN BPR #37004)
                                             JACKSON, SHIELDS, YEISER, HOLT
                                             OWEN & BRYANT
                                             Attorneys at Law
                                             262 German Oak Drive
                                             Memphis, Tennessee 38018
                                             Telephone: (901) 754-8001
                                             Facsimile: (901) 754-8524
                                             rturner@jsyc.com
                                             rmorelli@jsyc.com

                                             -and-

                                             Nina H. Parsley (TN BPR #23818)
                                             MICHAEL D. PONCE & ASSOCIATES
                                             Attorneys at Law
                                             400 Professional Park Drive
                                             Goodlettsville, Tennessee 37072
                                             Telephone: (615) 851-1776
                                             Facsimile: (615) 859-7033
                                             nina@poncelaw.com

                                             ATTORNEYS FOR PLAINTIFF AND
                                             ON BEHALF OF OTHERS SIMILARLY
                                             SITUATED

                                               10

    Case 3:21-cv-00569 Document 1 Filed 07/27/21 Page 10 of 10 PageID #: 10
